Citation Nr: 0533460	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  A travel board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge in August 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

The veteran contends that he injured his right shoulder in 
Vietnam when he was doing strikes against the enemy and the 
helicopter crashed.  Service medical records report that he 
had been in a crash in June 1968 and that he had a right 
elbow contusion.

The first evidence of post-service treatment shown is in 
November 2001.  An MRI in June 2002 showed degenerative 
callous formation in the acromioclavicular joint and fluid 
consistent with subacromial and subdeltoid bursitis.  

There is insufficient medical evidence of record to decide 
the issue of service connection, and a VA medical examination 
is necessary.  However, first, attempts should be made to 
obtain any other earlier treatment records which may be 
available, because a November 2001 private medical record 
states that a table top had fallen on him 48 hours prior to 
that admission and that he denied any other previous 
illnesses or injuries.  Also because of this, the RO should 
suggest to the veteran that he may want to submit statements 
from himself and others that indicate more specifically when 
he had symptoms between May 1969 and October 2001 and what 
they were on each occasion.  Also, as suggested during the 
veteran's August 2005 hearing, the veteran may submit from 
his private physician a more definitive assessment of how old 
his injury may be.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1. The RO should advise the veteran that 
he may submit statements from himself 
and others that indicate more 
specifically when he had right shoulder 
symptoms between May 1969 and October 
2001, and what they were on each 
occasion.  Also, the veteran may submit 
from his private physician a more 
definitive assessment regarding the age 
of his injury.

2. Thereafter, a VA examination should 
be conducted.  The claims folder must be 
made available to the examining 
physician in conjunction with the 
examination.  The examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not (a 50 
percent chance or more probability) that 
the veteran's current right shoulder 
disability is related to an in-service 
right shoulder injury.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


